DETAILED ACTION
In response to the Amendments filed on November 29, 2021, claim 1 is amended. Currently, claims 1, 3, 7, 8, 10-14, and 18-21 are still pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
With respect to the previous 35 U.S.C. 112(a) rejection, the amendments to the claims are still not considered sufficient to clarifying the new matter issue. However, these rejections are moot in view of cancelation of these claims in the Examiner’s Amendments below.

With respect to the previous 35 U.S.C. 112(b) rejection, the amendments to the claims are considered sufficient to clarifying the indefiniteness. Therefore, the previous 35 U.S.C. 112(b) rejections are withdrawn. However, additional amendments were required to further clarify all of the remaining confusion in the claims as presented in Examiner’s Amendments below.

Applicant’s arguments drawn to the newly added amendments with regards to Williams and Evans on pgs. 5 and 6 are persuasive. Therefore, the prior art rejection have been withdrawn.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Fred Hernandez on December 16, 2021.
The application has been amended as follows: 
Claims 11 and 18-20 are cancelled.
Claims 1, 7, 10, 12, and 21 are amended as follow:
1. (Currently amended) A method comprising: 
detecting, by an infusion system having a proximity sensor, that an accessory has been coupled to the infusion system by the accessory being positioned in proximity to the infusion system, wherein the infusion system being configured to administer medication to a patient and further comprising at least one data processor, a memory, and a display for rendering a graphical user interface, wherein the infusion system initially operating in a first mode of operation, wherein the proximity sensor wirelessly detects the accessory is positioned in proximity to the infusion system; 
wherein the accessory is a tubing set through which the medication flows to the patient, wherein the tubing set can be directly attached to the infusion system and is associated with a different mode of operation than the first mode of operation for the infusion system, wherein the different mode of operation requires changes to at least 
coupling the tubing set to the infusion system by:
polling a remote computing system upon detecting that the tubing set has been positioned in proximity to the infusion system; 
indicating to the remote computing system that the tubing set is in proximity to the infusion system; 
receiving a firmware update from the remote computing system in response to detecting that the tubing set has been positioned in proximity to the infusion system; and 
automatically causing the infusion system to change at least one element of the graphical user interface based on detecting that the tubing set itself has been positioned in proximity to the infusion system.
7. (Currently amended) The method of claim 1, wherein the detecting comprises: detecting with an optical sensor integrated into the infusion system.
10. (Currently amended) The method of claim 1, wherein the detecting comprises: detecting via electromagnetic fields or electromagnetic induction. 
12. (Currently amended) The method of claim [[11]] 1, wherein the step of coupling further comprising: receiving data from the remote computing system specifying parameters or restrictions regarding the administration of medication to the patient, wherein 
21. (Currently amended) The method of claim 1, wherein the detecting occurs when the accessory is in proximity to the infusion system but not physically connected to the infusion system.

REASONS FOR ALLOWANCE
Claims 1, 3, 7, 8, 10, 12-14, and 21, as amended in the Examiner’s Amendments of the Amendments filed on November 29, 2021, are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance: the closest prior art does not explicitly discloses all of the specifics of a method comprising the steps of detecting, coupling, and automatically causing as the claims have been amended to require.
The closest prior art of record is Williams (US Pub. No. 2013/0197471 A1), Evans (US Pub. No. 2001/0056258 A1), Walker (US Pat. No. 5,651,775), Adams (US Pub. No. 2013/0123743 A1), Estes (US Pub. No. 2013/0150824 A1), Duchon (US Pub. No. 2004/0092885 A1), Avery (US Pub. No. 2013/0090602 A1), Rosinko (US Pub. No. 2014/0378898 A1), and Vanderveen (US Pub. Nos. 2005/0107923 A1 and 2014/0276575 A1).
Regarding claim 1, the closest prior art does not explicitly disclose all of the specifics of the coupling step in combination with the detecting and automatically causing steps the claim has been amended to require. Specifically, while Williams discloses detecting the tubing set being in proximity, coupling the tubing set, and automatically causing the infusion system to change an element of the GUI upon detecting the tubing set itself and further discloses that the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369.  The examiner can normally be reached on Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNA ZHANG/Primary Examiner, Art Unit 3783